Exhibit 10.15

 

14307743.3
03-27-12

 

(1.2)

 

This Document Prepared by

and after Recording Return to:

 

Alvin L. Kruse

Amy L. Kurland

Seyfarth Shaw LLP

131 South Dearborn Street

Suite 2400

Chicago, Illinois 60603

 

ABSOLUTE ASSIGNMENT OF RENTS AND LEASES

 

THIS ABSOLUTE ASSIGNMENT OF RENTS AND LEASES dated as of April 1, 2012 (this
“Assignment”), is executed by LITTLE ROCK HC&R PROPERTY HOLDINGS, LLC, a Georgia
limited liability company (the “Assignor”), to and for the benefit of THE
PRIVATEBANK AND TRUST COMPANY, an Illinois banking corporation (the “Assignee”).

 

RECITALS:

 

A.            Pursuant to the terms of a Loan Agreement of even date herewith
(the “Loan Agreement”), by and among the Assignor, Northridge HC&R Property
Holdings, LLC, a Georgia limited liability company, Woodland Hills HC Property
Holdings, LLC, a Georgia limited liability company (the Assignor together with
Northridge HC&R Property Holdings, LLC and Woodland Hills HC Property Holdings,
LLC, the “Borrowers”) and the Assignee, the Assignee has agreed to make a loan
to the Borrowers in the principal amount of $21,800,000 (the “Loan”).  The
Borrowers are executing a Promissory Note of even date herewith (the “Note”)
payable to the order of the Assignee in the principal amount of $21,800,000 to
evidence the Loan.

 

B.            As provided in the Loan Agreement, the Assignee may extend a
revolving loan (the “Operator Loan”) to Little Rock HC&R Nursing, LLC,
Northridge HC&R Nursing, LLC, and Woodland Hills HC Nursing, LLC, each a Georgia
limited liability company (the “Operators”), pursuant to the “Operator Loan
Documents” (as defined in the Loan Agreement).

 

C.            A condition precedent to the Assignee’s extension of the Loan to
the Assignor, and to the making of the Operator Loan by the Assignee to the
Operators, is the execution and delivery by the Assignor of this Assignment.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto mutually agree as follows:

 

1.             Definitions.  All capitalized terms which are not defined herein
shall have the meanings ascribed thereto in the Loan Agreement.

 

2.             Absolute and Present Assignment.  The Assignor hereby bargains,
grants, sells, transfers, conveys, sets over and assigns to the Assignee, it
successors and assigns, as an Absolute Assignment and not merely one for
security, all of the right, title and interest of the Assignor in and to (i) all
of the rents, revenues, issues, profits, proceeds, receipts, income, accounts
and other receivables arising out of or from the land legally described in
Exhibit A attached hereto and made a part hereof and all buildings and other
improvements located thereon (said land and improvements being hereinafter
referred to collectively as the “Premises”), including, without limitation,
lease termination fees, purchase option fees and other fees and expenses payable
under any lease; (ii) all leases and subleases (collectively, “Leases”), now or
hereafter existing, of all or any part of the Premises together with all
guaranties of any of such Leases and all security deposits delivered by tenants
thereunder, whether in cash or letter of credit; (iii) all rights and claims for
damage against tenants arising out of defaults under the Leases, including
rights to termination fees and compensation with respect to rejected Leases
pursuant to Section 365(a) of the Federal Bankruptcy Code or any replacement
Section thereof; and (iv) all tenant improvements and fixtures located on the
Premises.  This Assignment is an absolute perfected and present transfer and
assignment of the foregoing interests to the Assignee, and not an assignment for
security purposes only, which secures:

 

(a)           Payment by the Borrowers when due of (i) the indebtedness
evidenced by the Note and any and all renewals, extensions, replacements,
amendments, modifications and refinancings thereof; (ii) any and all other
indebtedness and obligations that may be due and owing to the Assignee by the
Borrowers under or with respect to the “Loan Documents” (as defined in the Loan
Agreement); and (iii) all costs and expenses paid or incurred by the Assignee in
enforcing its rights hereunder, including without limitation, court costs and
reasonable attorneys’ fees actually incurred;

 

(b)           Observance and performance by the Borrowers of the covenants,
conditions, agreements, representations, warranties and other liabilities and
obligations of the Borrowers or any other obligor to or benefiting the Assignee
which are evidenced or secured by or otherwise provided in the Note, this
Assignment or any of the other Loan Documents, together with all amendments and
modifications thereof; and

 

(c)           Payment when due of (i) the Operator Loan and any and all
renewals, extensions, replacements, amendments, modifications and refinancings
thereof; and (ii) any and all other indebtedness and obligations that may be due
and owing to the Assignee by any of the Operators under or with respect to the
Operator Loan Documents.

 

3.             Representations and Warranties of Assignor.  The Assignor
represents and warrants to the Assignee that:

 

--------------------------------------------------------------------------------


 

(a)           This Assignment, as executed by the Assignor, constitutes the
legal and binding obligation of the Assignor enforceable in accordance with its
terms and provisions;

 

(b)           The Assignor is the lessor under all Leases;

 

(c)           There is no other existing assignment of the Assignor’s entire or
any part of its interest in or to any of the Leases, or any of the rents,
issues, income or profits assigned hereunder, nor has the Assignor entered into
any agreement to subordinate any of the Leases or the Assignor’s right to
receive any of the rents, issues, income or profits assigned hereunder;

 

(d)           The Assignor has not executed any instrument or performed any act
which may prevent the Assignee from operating under any of the terms and
provisions hereof or which would limit the Assignee in such operation; and

 

(e)           There are no defaults by the landlord and, to the Assignor’s
knowledge, there are no material defaults by tenants under any Leases.

 

4.             Covenants of the Assignor.  The Assignor covenants and agrees
that so long as this Assignment shall be in effect:

 

(a)           The Assignor shall not enter into any additional Leases, other
than Leases which are entered into in the ordinary course of the Assignor’s
business with individual patients under patient agreements;

 

(b)           The Assignor shall observe and perform all of the covenants,
terms, conditions and agreements contained in the Leases to be observed or
performed by the lessor thereunder, and the Assignor shall not do or suffer to
be done anything to impair the security thereof.  The Assignor shall not (i)
release the liability of any tenant under any Lease, (ii) consent to any
tenant’s withholding of rent or making monetary advances and off setting the
same against future rentals, (iii) consent to any tenant’s claim of a total or
partial eviction, (iv) consent to a tenant termination or cancellation of any
Lease, except as specifically provided therein, or (v) enter into any oral
leases with respect to all or any portion of the Premises;

 

(c)           The Assignor shall not collect any of the rents, issues, income or
profits assigned hereunder more than 30 days in advance of the time when the
same shall become due, except for security or similar deposits;

 

(d)           The Assignor shall not make any other assignment of its entire or
any part of its interest in or to any or all Leases, or any or all rents,
issues, income or profits assigned hereunder, except as specifically permitted
by the Loan Documents;

 

(e)           The Assignor shall not modify the terms and provisions of any
Lease, nor shall the Assignor give any consent (including, but not limited to,
any consent to any assignment of, or subletting under, any Lease, except as
expressly permitted thereby) or

 

--------------------------------------------------------------------------------


 

approval required or permitted by such terms and provisions, or cancel or
terminate any Lease, without the Assignee’s prior written consent;

 

(f)            The Assignor shall not accept a surrender of any Lease or convey
or transfer, or suffer or permit a conveyance or transfer, of the premises
demised under any Lease or of any interest in any Lease so as to effect,
directly or indirectly, proximately or remotely, a merger of the estates and
rights of, or a termination or diminution of the obligations of, any tenant
thereunder; any termination fees payable under a Lease for the early termination
or surrender thereof shall be paid jointly to the Assignor and the Assignee;

 

(g)           The Assignor shall not alter, modify or change the terms of any
guaranty of any Lease, or cancel or terminate any such guaranty or do or permit
to be done anything which would terminate any such guaranty as a matter of law;

 

(h)           The Assignor shall not waive or excuse the obligation to pay rent
under any Lease;

 

(i)            The Assignor shall, at its sole cost and expense, appear in and
defend any and all actions and proceedings arising under, relating to or in any
manner connected with any Lease or the obligations, duties or liabilities of the
lessor or any tenant or guarantor thereunder, and shall pay all costs and
expenses of the Assignee, including court costs and reasonable attorneys’ fees
actually incurred, in any such action or proceeding in which the Assignee may
appear;

 

(j)            The Assignor shall give prompt notice to the Assignee of any
notice of any default by the lessor under any Lease received from any tenant or
guarantor thereunder;

 

(k)           The Assignor shall enforce the observance and performance of each
covenant, term, condition and agreement contained in each Lease to be observed
and performed by the tenants and guarantors thereunder and shall immediately
notify the Assignee of any material breach by the tenant or guarantor under any
such Lease;

 

(l)            The Assignor shall not permit any of the Leases to become
subordinate to any lien or liens other than liens securing the indebtedness
secured hereby or liens for general real estate taxes not delinquent;

 

(m)          The Assignor shall not execute hereafter any Lease unless there
shall be included therein a provision providing that the tenant thereunder
acknowledges that such Lease has been assigned pursuant to this Assignment and
agrees not to look to the Assignee as mortgagee, mortgagee in possession or
successor in title to the Premises for accountability for any security deposit
required by lessor under such Lease unless such sums have actually been received
in cash by the Assignee as security for tenant’s performance under such Lease;
and

 

(n)           If any tenant under any Lease is or becomes the subject of any
proceeding under the Federal Bankruptcy Code, as amended from time to time, or
any other federal,

 

--------------------------------------------------------------------------------


 

state or local statute which provides for the possible termination or rejection
of the Leases assigned hereby, the Assignor covenants and agrees that if any
such Lease is so terminated or rejected, no settlement for damages shall be made
without the prior written consent of the Assignee, and any check in payment of
damages for termination or rejection of any such Lease will be made payable both
to the Assignor and the Assignee.  The Assignor hereby assigns any such payment
to the Assignee and further covenants and agrees that upon the request of the
Assignee, it will duly endorse to the order of the Assignee any such check, the
proceeds of which shall be applied in accordance with the provisions of Section
8 below.

 

5.             Rights Prior to Default.  Unless or until an “Event of Default”
(as defined in Section 6 hereof) shall occur and be continuing, the Assignor
shall have the right and license to collect, at the time (but in no event more
than 30 days in advance) provided for the payment thereof, all rents, issues,
income and profits assigned hereunder, and to retain, use and enjoy the same. 
Upon the occurrence of an Event of Default, the Assignor’s right and license to
collect such rents, issues, income and profits shall immediately terminate
without further notice thereof to the Assignor.  The Assignee shall have the
right to notify the tenants under the Leases of the existence of this Assignment
at any time.

 

6.             Events of Default.  Each of the following shall constitute an
“Event of Default” under this Assignment:

 

(a)           The Assignor fails to pay any amount payable under this Assignment
when any such payment is due in accordance with the terms hereof.

 

(b)           The Assignor fails to perform or observe, or to cause to be
performed or observed, any other obligation, covenant, term, agreement or
provision required to be performed or observed by the Assignor under this
Assignment; provided, however, that:

 

(i)            If such failure can be cured solely by the payment of money, such
failure shall not constitute an Event of Default unless it shall continue for a
period of five days after written notice to the Assignor;

 

(ii)           If such failure cannot be cured solely by the payment of money
and does not pose an emergency or dangerous condition or a material threat to
the security for the Loan, such failure shall not constitute an Event of Default
unless it shall continue for a period of 30 days after written notice to the
Assignor; and

 

(iii)          If a failure described in (ii) above is of such a nature that it
cannot reasonably be cured within such 30-day period, and if such failure is
susceptible of cure, it shall not constitute an Event of Default if corrective
action is instituted by the Assignor within such 30-day period and is diligently
pursued and such failure is cured within 90 days after the occurrence of such
failure.

 

(c)           The occurrence of an Event of Default under the Loan Agreement or
any of the other Loan Documents.

 

--------------------------------------------------------------------------------


 

7.             Rights and Remedies Upon Default.  At any time upon or following
the occurrence and during the continuance of any Event of Default, the Assignee,
at its option, may exercise any one or more of the following rights and remedies
without any obligation to do so, without in any way waiving such Event of
Default, without further notice or demand on the Assignor, without regard to the
adequacy of the security for the obligations secured hereby, without releasing
the Assignor or any guarantor of the Note from any obligation, and with or
without bringing any action or proceeding to foreclose the Mortgage or any other
lien or security interest granted by the Loan Documents:

 

(a)           The Assignee may declare the unpaid balance of the principal sum
of the Note, together with all accrued and unpaid interest thereon, immediately
due and payable.

 

(b)           The Assignee may enter upon and take possession of the Premises,
either in person or by agent or by a receiver appointed by a court, and have,
hold, manage, lease and operate the same on such terms and for such period of
time as the Assignee may deem necessary or proper, with full power to make from
time to time all alterations, renovations, repairs or replacements thereto or
thereof as may seem proper to the Assignee, to make, enforce, modify and accept
the surrender of Leases, to obtain and evict tenants, to fix or modify rents,
and to do any other act which the Assignee deems necessary or proper.

 

(c)           The Assignee may either with or without taking possession of the
Premises, demand, sue for, settle, compromise, collect, and give acquittances
for all rents, issues, income and profits of and from the Premises and pursue
all remedies for enforcement of the Leases and all the lessor’s rights therein
and thereunder.  This Assignment shall constitute an authorization and direction
to the tenants under the Leases to pay all rents and other amounts payable under
the Leases to the Assignee, without proof of default hereunder, upon receipt
from the Assignee of written notice to thereafter pay all such rents and other
amounts to the Assignee and to comply with any notice or demand by the Assignee
for observance or performance of any of the covenants, terms, conditions and
agreements contained in the Leases to be observed or performed by the tenants
thereunder, and the Assignor shall facilitate in all reasonable ways the
Assignee’s collection of such rents, issues, income and profits, and upon
request will execute written notices to the tenants under the Leases to
thereafter pay all such rents and other amounts to the Assignee.

 

(d)           The Assignee may make any payment or do any act required herein of
the Assignor in such manner and to such extent as the Assignee may deem
necessary, and any amount so paid by the Assignee shall become immediately due
and payable by the Assignor with interest thereon until paid at the Default Rate
and shall be secured by this Assignment.

 

8.             Application of Funds.  Except as otherwise provided in the
Mortgage or by applicable law, all sums collected and received by the Assignee
out of the rents, issues, income and profits of the Premises following the
occurrence of any one or more Events of Default shall be applied in such order
as the Assignee shall elect in its sole and absolute discretion.

 

--------------------------------------------------------------------------------


 

9.             Limitation of the Assignee’s Liability.  The Assignee shall not
be liable for any loss sustained by the Assignor resulting from the Assignee’s
failure to let the Premises or from any other act or omission of the Assignee in
managing, operating or maintaining the Premises following the occurrence of an
Event of Default.  The Assignee shall not be obligated to observe, perform or
discharge, nor does the Assignee hereby undertake to observe, perform or
discharge any covenant, term, condition or agreement contained in any Lease to
be observed or performed by the lessor thereunder, or any obligation, duty or
liability of the Assignor under or by reason of this Assignment.  The Assignor
shall and does hereby agree to indemnify, defend (using counsel satisfactory to
the Assignee) and hold the Assignee harmless from and against any and all
liability, loss or damage which the Assignee may incur under any Lease or under
or by reason of this Assignment and of and from any and all claims and demands
whatsoever which may be asserted against the Assignee by reason of any alleged
obligation or undertaking on the Assignee’s part to observe or perform any of
the covenants, terms, conditions and agreements contained in any Lease;
provided, however, in no event shall the Assignor be liable for any liability,
loss or damage which the Assignee incurs as a result of the Assignee’s gross
negligence or willful misconduct.  Should the Assignee incur any such liability,
loss or damage under any Lease or under or by reason of this Assignment, or in
the defense of any such claim or demand, the amount thereof, including costs,
expenses and reasonable attorneys’ fees actually incurred, shall become
immediately due and payable by the Assignor with interest thereon at the Default
Rate and shall be secured by this Assignment.  This Assignment shall not operate
to place responsibility upon the Assignee for the care, control, management or
repair of the Premises or for the carrying out of any of the covenants, terms,
conditions and agreements contained in any Lease, nor shall it operate to make
the Assignee responsible or liable for any waste committed upon the Premises by
any tenant, occupant or other party, or for any dangerous or defective condition
of the Premises, or for any negligence in the management, upkeep, repair or
control of the Premises resulting in loss or injury or death to any tenant,
occupant, licensee, employee or stranger.  Nothing set forth herein or in the
Mortgage, and no exercise by the Assignee of any of the rights set forth herein
or in the Mortgage shall constitute or be construed as constituting the Assignee
a “mortgagee in possession” of the Premises, in the absence of the taking of
actual possession of the Premises by the Assignee pursuant to the provisions
hereof or of the Mortgage.

 

10.           No Waiver.  Nothing contained in this Assignment and no act done
or omitted to be done by the Assignee pursuant to the rights and powers granted
to it hereunder shall be deemed to be a waiver by the Assignee of its rights and
remedies under any of the Loan Documents.  This Assignment is made and accepted
without prejudice to any of the rights and remedies of the Assignee under the
terms and provisions of such instruments, and the Assignee may exercise any of
its rights and remedies under the terms and provisions of such instruments
either prior to, simultaneously with, or subsequent to any action taken by the
Assignee hereunder.  The Assignee may take or release any other security for the
performance of the obligations secured hereby, may release any party primarily
or secondarily liable therefor, and may apply any other security held by it for
the satisfaction of the obligations secured hereby without prejudice to any of
the Assignee’s rights and powers hereunder.

 

11.           Further Assurances.  The Assignor shall execute or cause to be
executed such additional instruments (including, but not limited to, general or
specific assignments of such Leases as the Assignee may designate) and shall do
or cause to be done such further acts, as the

 

--------------------------------------------------------------------------------


 

Assignee may request, in order to permit the Assignee to perfect, protect,
preserve and maintain the assignment made to the Assignee by this Assignment.

 

12.           Security Deposits.  The Assignor acknowledges that the Assignee
has not received for its own account any security deposited by any tenant
pursuant to the terms of the Leases and that the Assignee assumes no
responsibility or liability for any security so deposited.

 

13.           Compliance with Law of State.

 

(a)           If any provision in this Assignment shall be inconsistent with any
provision of the applicable laws of the State in which the Premises are located,
such laws shall take precedence over the provisions of this Assignment, but
shall not invalidate or render unenforceable any other provision of this
Assignment that can be construed in a manner consistent with such laws.

 

(b)           If any provision of this Assignment shall grant to the Assignee
any powers, rights or remedies prior to, upon or following the occurrence of an
Event of Default which are more limited than the powers, rights or remedies that
would otherwise be vested in the Assignee under applicable laws of the State in
which the Premises are located in the absence of said provision, the Assignee
shall be vested with the powers, rights and remedies granted by such laws to the
full extent permitted by law.

 

14.           Severability.  If any provision of this Assignment is deemed to be
invalid by reason of the operation of law, or by reason of the interpretation
placed thereon by any administrative agency or any court, the Assignee and the
Assignor shall negotiate an equitable adjustment in the provisions of the same
in order to effect, to the maximum extent permitted by law, the purpose of this
Assignment and the validity and enforceability of the remaining provisions, or
portions or applications thereof, shall not be affected thereby and shall remain
in full force and effect.

 

15.           Incorporation of Sections 12.2 and 12.3 of Loan Agreement.  The
provisions of Sections 12.2 and 12.3 of the Loan Agreement are hereby
incorporated into and made a part of this Assignment.

 

16.           Successors and Assigns.  This Assignment is binding upon the
Assignor and its legal representatives, successors and assigns, and the rights,
powers and remedies of the Assignee under this Assignment shall inure to the
benefit of the Assignee and its successors and assigns.

 

17.           Prior Agreements; No Reliance; Modifications.  This Assignment
shall represent the entire, integrated agreement between the parties hereto
relating to the subject matter of this Assignment, and shall supersede all prior
negotiations, representations or agreements pertaining thereto, either oral or
written.  The Assignor acknowledges it is executing this Assignment without
relying on any statements, representations or warranties, either oral or
written, that are not expressly set forth herein.  This Assignment and any
provision hereof shall not be modified, amended, waived or discharged in any
manner other than by a written amendment executed by all parties to this
Assignment.

 

--------------------------------------------------------------------------------


 

18.           Duration.  This Assignment shall become null and void at such time
as the Assignor shall have paid the principal sum of the Note, together with all
interest thereon, and shall have fully paid and performed all of the other
obligations secured hereby and by the other Loan Documents.  The recording of a
satisfaction of the Mortgage by the Assignee shall terminate this Assignment.

 

19.           Governing Law.  This Assignment shall be governed by and construed
in accordance with the laws of the State of Arkansas.

 

20.           Notices.  All notices, demands, requests and other correspondence
which are required or permitted to be given hereunder shall be deemed
sufficiently given when delivered or mailed in the manner and to the addresses
of the Assignor and the Assignee, as the case may be, as specified in the
Mortgage.

 

21.           Captions.  The captions and headings of various Sections of this
Assignment and exhibits pertaining hereto are for convenience only and are not
to be considered as defining or limiting in any way the scope or intent of the
provisions hereof.

 

22.           Gender and Number.  Any word herein which is expressed in the
masculine or neuter gender shall be deemed to include the masculine, feminine
and neuter genders.  Any word herein which is expressed in the singular or
plural number shall be deemed, whenever appropriate in the context, to include
the singular and the plural.

 

23.           Execution of Counterparts.  This Assignment may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same document. 
Receipt of an executed signature page to this Assignment by facsimile or other
electronic transmission shall constitute effective delivery thereof.  An
electronic record of this executed Assignment maintained by the Assignee shall
be deemed to be an original.

 

24.           Construction.  Each party to this Assignment and legal counsel to
each party have participated in the drafting of this Assignment, and accordingly
the general rule of construction to the effect that any ambiguities in a
contract are to be resolved against the party drafting the contract shall not be
employed in the construction and interpretation of this Assignment.

 

25.           Litigations Provisions.

 

(a)           Consent to Jurisdiction.  THE ASSIGNOR CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, AND OF
ANY STATE OR FEDERAL COURT LOCATED OR HAVING JURISDICTION IN THE COUNTY IN WHICH
THE PREMISES ARE LOCATED, IN WHICH ANY LEGAL PROCEEDING MAY BE COMMENCED OR
PENDING RELATING IN ANY MANNER TO THIS ASSIGNMENT, THE LOAN OR ANY OF THE OTHER
LOAN DOCUMENTS.

 

--------------------------------------------------------------------------------


 

(b)           Consent to Venue.  THE ASSIGNOR AGREES THAT ANY LEGAL PROCEEDING
RELATING TO THIS ASSIGNMENT, THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT AGAINST THE ASSIGNOR IN ANY STATE OR FEDERAL COURT LOCATED IN CHICAGO,
ILLINOIS, OR ANY STATE OR FEDERAL COURT LOCATED OR HAVING JURISDICTION IN THE
COUNTY IN WHICH THE PREMISES ARE LOCATED.  THE ASSIGNOR WAIVES ANY OBJECTION TO
VENUE IN ANY SUCH COURT AND WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE
THE VENUE FROM ANY SUCH COURT.

 

(c)           No Proceedings in Other Jurisdictions.  THE ASSIGNOR AGREES THAT
IT WILL NOT COMMENCE ANY LEGAL PROCEEDING AGAINST THE ASSIGNEE RELATING IN ANY
MANNER TO THIS ASSIGNMENT, THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS IN ANY
COURT OTHER THAN A STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, OR IF A
LEGAL PROCEEDING IS COMMENCED BY THE ASSIGNEE AGAINST THE ASSIGNOR IN A COURT IN
ANOTHER LOCATION, BY WAY OF A COUNTERCLAIM IN SUCH LEGAL PROCEEDING.

 

(d)           Waiver of Jury Trial.  THE ASSIGNOR HEREBY WAIVES TRIAL BY JURY IN
ANY LEGAL PROCEEDING RELATING TO THIS ASSIGNMENT, THE LOAN OR ANY OF THE OTHER
LOAN DOCUMENTS.

 

[SIGNATURE PAGE(S) AND EXHIBIT(S),

IF ANY, FOLLOW THIS PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Assignor has executed and delivered this Assignment as
of the day and year first above written.

 

 

 

LITTLE ROCK HC&R PROPERTY HOLDINGS, LLC

 

 

 

 

 

By

/s/ Christopher F. Brogdon

 

 

Christopher F. Brogdon, Manager

 

- AdCare Little Rock Owner Loan Assignment of Rents (Little Rock) -

- Signature Page 1 -

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF GEORGIA

)

 

 

)

ss:

COUNTY OF COBB

)

 

 

On this day, before me, the undersigned, a Notary Public, duly commissioned,
qualified and acting, within and for said County and State, appeared in person
the within named Christopher F. Brogdon, to me personally well known, who stated
that he is the Manager of Little Rock HC&R Property Holdings, LLC, a Georgia
limited liability company and was duly authorized in that capacity to execute
the foregoing instrument for and in the name and behalf of said company, and
further stated and acknowledged that he had so signed, executed and delivered
the foregoing instrument for the consideration, uses and purposes therein
mentioned and set forth.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this 1st day
of April, 2012.

 

 

 

 

/s/ Ellen W. Smith

 

 

Notary Public

 

 

 

My Commission Expires:

 

 

 

 

 

January 30, 2016

 

 

(S E A L)

 

 

 

- AdCare Little Rock Owner Loan Assignment of Rents (Little Rock) -

- Signature Page 2 -

 

--------------------------------------------------------------------------------